UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September30, 2011 or ¨ Transition Report Pursuant Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 0-51536 IRONCLAD PERFORMANCE WEAR CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0434104 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2201 Park Place, Suite 101 El Segundo, CA 90245 (Address of principal executive offices, zip code) (310) 643 -7800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one); Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of November 14, 2011, the registrant had 73,505,890 shares of common stock issued and outstanding. TABLE OF CONTENTS Page PART I Financial Information 1 Item 1. Financial Statements a. Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 1 b. Condensed Consolidated Statements of Operations (Unaudited) for the three and nine months ended September 30, 2011 and September 30, 2010 2 c. Condensed Consolidated Statements of Cash Flows (Unaudited) for thenine months ended September 30, 2011 and September 30, 2010 3 d. Notes to Condensed Consolidated Financial Statements 4 – 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II Other Information 33 Item 6. Exhibits 33 PART I ITEM 1. FINANCIAL STATEMENTS IRONCLAD PERFORMANCE WEAR CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2011 (unaudited) AND DECEMBER 31, 2010 September 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable net of allowance for doubtful accounts of $110,000 and $130,000 Due from factor without recourse Inventory, net of reserve of $255,000and $220,000 Deposits on inventory Prepaid and other Total current assets PROPERTY, PLANT AND EQUIPMENT Computer equipment and software Vehicles Office equipment and furniture Leasehold improvements Less: accumulated depreciation (484,082 ) (406,909 ) Total property, plant and equipment, net Trademarks, net of $29,924 and $24,762 of accumulated amortization Deposits and other Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Line of credit Total current liabilities Total Liabilities STOCKHOLDERS’ EQUITY Common stock, $.001 par value; 172,744,750 shares authorized;73,505,890 and 72,951,185 sharesissued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit (13,475,263 ) (13,991,573 ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See Notes to Condensed Consolidated Financial Statements. 1 IRONCLAD PERFORMANCE WEAR CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended September30, Three Months Ended September30, Nine Months Ended September30, NineMonths Ended September30, REVENUES Net sales $ COST OF SALES Cost of sales GROSS PROFIT OPERATING EXPENSES General and administrative Sales and marketing Research and development Purchasing, warehousing and distribution Depreciation and amortization Total operating expenses INCOME (LOSS) FROM OPERATIONS (168,523 ) OTHER INCOME (EXPENSE) Interest expense (17,110 ) (22,693 ) (62,116 ) (60,398 ) Interest income 15 13 39 41 Other income (expense), net Unrealized loss on financing activities - - - (1,929 ) Loss on disposition of equipment - - (1,138 ) - Total other income (expense) (16,395 ) (22,183 ) (62,515 ) (61,712 ) NET INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES (230,235 ) PROVISION FOR INCOME TAXES (38 ) NET INCOME (LOSS) $ ) BASIC AND DILUTED NET INCOME (LOSS) PER COMMON SHARE Basic $ ) Diluted $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted See Notes to Condensed Consolidated Financial Statements. 2 IRONCLAD PERFPRMANCE WEAR CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) NineMonths Ended September 30, 2011 NineMonths Ended September 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash used in operating activities Allowance for bad debts (20,000 ) Depreciation Amortization Change in fair value of warrant liability - Non-cash compensation: Common stock issued for services - Stock option expense Disposal of property and equipment - Changes in operating assets and liabilities: Accounts receivable (11,383 ) (10,118 ) Inventory (1,610,011 ) Deposits on inventory (955,836 ) Prepaid and other (217,342 ) (17,791 ) Accounts payable and accrued liabilities Net cash flows provided (used) by operating activities (372,647 ) CASH FLOWS FROM INVESTING ACTIVITIES Property, plant and equipment purchased (140,931 ) (94,869 ) Investment in trademarks (22,108 ) (9,075 ) Net cash flows used in investing activities (163,039 ) (103,944 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock - Proceeds from bank line of credit ) - Payments to bank line of credit Net cash flows provided by financing activities NET INCREASE (DECREASE) IN CASH (214,130 ) CASH AND CASH EQUIVALENTS BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES Interest paid in cash $ $ Income taxes $ $ See Notes to Condensed Consolidated Financial Statements. 3 IRONCLAD PERFORMANCE WEAR CORPORATION Notes to Condensed Consolidated Financial Statements 1. Description of Business The Company was incorporated in Nevada on May 26, 2004 and engages in the business of design and manufacture of branded performance work wear including task-specific gloves and performance apparel designed to significantly improve the wearer’s ability to safely, efficiently and comfortably perform general to highly specific job functions. Its customers are primarily industrial distributors, hardware, lumber retailers, “Big Box” home centers and sporting goods retailers. The Company has received six patents and two patents pending for design and technological innovations incorporated in its performance work gloves. The Company has 55 registered U.S. trademarks, 11 common law U.S. trademarks, and 13 registered international trademarks. The Company introduced its line of specialty work apparel in 2005. The apparel is engineered to keep the wearer dry and cool under extreme work conditions. 2. Accounting Policies Basis of Presentation The accompanying interim condensed consolidated financial statements are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) including those for interim financial information and with the instructions for Form 10-Q and Article 8 of Regulation S-X issued by the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and note disclosures required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been reflected in these interim financial statements. These financial statements should be read in conjunction with the audited financial statements and notes for the year ended December 31, 2010 included in the Company’s Annual Report on Form 10-K filed with the SEC on March 10, 2011. Basis of Consolidation The condensed consolidated financial statements include the accounts of Ironclad Performance Corporation, an inactive parent company, and its wholly owned subsidiary Ironclad California. All significant inter-company transactions have been eliminated in consolidation. Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less when purchased to be cash equivalents. The Company places its cash with high credit quality institutions. The Federal Deposit Insurance Company (FDIC) insures cash amounts at each institution for up to $250,000 and the Securities Investor Protection Corporation (SIPC) also insures cash amounts at each institution up to $250,000.In addition, supplemental insurance is in place to cover balances in excess of these limits. The Company maintains cash in excess of the FDIC and SIPC limits. Accounts Receivable The Company factors its trade receivables pursuant to a factoring agreement with the Factor.Prior to December 7, 2009, all trade receivables were factored with recourse.On December 7, 2009 the Company entered into a new factoring agreement whereby it assigns certain of its trade receivables with recourse and other trade receivables without recourse.The Company incurs a servicing fee as a percentage of the face value of each invoice assigned to the Factor. 4 The Factor, based on its internal credit policies, determines which customer trade receivables it will accept without recourse and assigns a credit limit for that customer.The Company then assigns (sells) the face value of certain trade receivable invoices to the Factor and records a current asset entitled “Due from factor without recourse.Thereafter, the Company is entitled to borrow up to 70% of the value of such invoices through its line of credit with the Factor.The Factor handles all collection activities and receives payment from the customer into its own bank lockbox account.The Factor reimburses the Company for its purchased invoices by applying the funds collected from the customer as payments against the Company’s line of credit. Trade receivables with recourse may also be assigned to the Factor as an additional source of financing, and are carried at the original invoice amount less an estimate made for doubtful accounts.The allowance for doubtful accounts is based on management’s regular evaluation of individual customer’s receivables and consideration of a customer’s financial condition and credit history.Trade receivables are written off when deemed uncollectible.Recoveries of trade receivables previously written off are recorded when received.Interest is not charged on past due accounts. Accounts Receivable and Due From Factor Without Recourse September 30, December 31, Accounts receivable $ $ Less – Allowance for doubtful accounts ) ) Net accounts receivable $ $ Due from factor without recourse $ $ Inventory Inventory is stated at the lower of average cost (which approximates first in, first out) or market and consists primarily of finished goods. The Company regularly reviews its inventory quantities on hand and records a provision for excess and obsolete inventory based primarily on management’s estimated forecast of product demand and production requirements. Property and Equipment Property and equipment are recorded at cost less accumulated depreciation. Depreciation is recorded using the straight-line method over the estimated useful lives of the related assets, which range from three to seven years. Leasehold improvements are depreciated over fifteen years or the lease term, whichever is shorter. Maintenance and repairs are charged to expense as incurred. Trademarks The costs incurred to acquire trademarks, which are active and relate to products with a definite life cycle, are amortized over the estimated useful life of fifteen years. Trademarks, which are active and relate to corporate identification, such as logos, are not amortized. Pending trademarks are capitalized and reviewed monthly for active status. Long-Lived Asset Impairment The Company periodically evaluates whether events and circumstances have occurred that indicate the remaining estimated useful life of long-lived assets may warrant revision or that the remaining balance may not be recoverable. When factors indicate that the asset should be evaluated for possible impairment, the Company uses an estimate of the undiscounted net cash flows over the remaining life of the asset in measuring whether the asset is recoverable. Based upon the anticipated future income and cash flow from operations and other factors, relevant in the opinion of the Company’s management, there has been no impairment. 5 Operating Segment Reporting As previously discussed, the Company has two product lines, “gloves” and “apparel,” both of which have similar characteristics.They each provide functional protection and comfort to workers in the form of workwear for various parts of the body; their production processes are similar; they are both sold to the same type of class of customers, typically on the same purchase order; and they are warehoused and distributed from the same warehouse facility.In addition, the “apparel” segment currently comprises less than 10% of the Company’s revenues.The Company believes that the aggregation criteria of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 280, paragraph 17 applies and will accordingly aggregate these two segments. Revenue Recognition A customer is obligated to pay for products sold to it within a specified number of days from the date that title to the products is transferred to the customer. The Company’s standard terms are typically net 30 days from the transfer of title to the products to the customer. The Company typically collects payment from a customer within 30 to 45 days from the transfer of title to the products to a customer. Transfer of title occurs and risk of ownership generally passes to a customer at the time of shipment or delivery, depending on the terms of the agreement with a particular customer. The sale price of the Company’s products is substantially fixed or determinable at the date of sale based on purchase orders generated by a customer and accepted by the Company. A customer’s obligation to pay the Company for products sold to it is not contingent upon the resale of those products. The Company recognizes revenues when products are delivered to customers. Revenue Disclosures The Company’s revenues are derived from the sale of our core line of task specific work gloves plus our line of workwear apparel products, available to all of our customers, both domestically and internationally.Below is a table outlining this breakdown for the comparative periods: Nine Months Ended September 30, 2011 Nine Months Ended September 30, 2010 Net Sales Gloves Apparel Total Gloves Apparel Total Domestic $ International Total $ Cost of Goods Sold Cost of goods sold includes all of the costs associated with producing the product by independent, third party factories (FOB costs), plus the costs of transporting, inspecting and delivering the product to our distribution warehouse in California (landed costs). Landed costs consist primarily of ocean/air freight, transport insurance, import duties, administrative charges and local trucking charges from the port to our warehouse. Cost of goods sold for the three and nine months ended September 30, 2011 were $3,549,753 and $8,416,290 respectively. Purchasing, warehousing and distribution costs are reported in operating expenses on the line item entitled “Purchasing, warehousing and distribution” and, for the three and nine months ending September 30, 2011 were $228,008 and $618,850, respectively. These costs were comprised of salaries and benefits of approximately $112,600 and $303,200; office expenses of approximately $11,700 and $33,000; travel and lodging of approximately $19,400 and $29,100; and warehouse operations of approximately $84,300 and $253,600, respectively. 6 Product Returns, Allowances and Adjustments Product returns, allowances and adjustments is a broad term that encompasses a number of offsets to gross sales. Included herein are warranty returns of defective products, returns of saleable products and accounting adjustments. Warranty Returns - the Company has a warranty policy that covers defects in workmanship. It allows customers to return damaged or defective products to us following a customary return merchandise authorization process. Warranty returns for the three and nine months ending September 30, 2011 were approximately $13,100 or 0.2% and $68,400 or 0.5%, respectively. Saleable Product Returns - the Company may allow from time to time, depending on the customer and existing circumstances, stock adjustment returns, whereby the customer is given the opportunity to ‘trade out’ of a style of product that does not sell well in their territory, usually in exchange for another product, again following the customary return merchandise authorization process. In addition the Company may allow from time to time other saleable product returns from customers for other business reasons, for example, in settlement of an outstanding accounts receivable, from a discontinued distributor customer or other customer service purpose. Saleable product returns for the three and nine months ending September 30, 2011 were approximately $79,500 or 1.4% and $211,200 or 1.5%, respectively. Accounting Adjustments - these adjustments include pricing and shipping corrections and periodic adjustments to the product returns reserve. Pricing and shipping corrections for the three and nine months ending September 30, 2011 were approximately $8,100 or 0.1% and $17,000 or 0.1%, respectively. Adjustments to the product returns reserve for the three and nine months ending September 30, 2011 were approximately $22,000 or 0.4% and (4,400) or (0.0%), respectively. For warranty returns the Company utilizes actual historical return rates to determine the allowance for returns in each period. For saleable product returns the Company also utilizes actual historical return rates, adjusted for large, non-recurring occurrences. The Company does not accrue for pricing and shipping corrections as they are unpredictable and generally de minimis. Gross sales are reduced by estimated returns. We record a corresponding accrual for the estimated liability associated with the estimated returns which is based on the historical gross sales of the products corresponding to the estimated returns. This accrual is offset each period by actual product returns. Reserve for Product Returns, Allowances and Adjustments Reserve Balance 12/31/10 $ Payments Recorded During the Period ) Adjustment to Reserve for Pre-existing Liabilities Reserve Balance 3/31/11 Payments Recorded During the Period ) ) Adjustment to Reserve for Pre-existing Liabilities Reserve Balance 6/30/11 Payments Recorded During the Period ) Adjustment to Reserve for Pre-existing Liabilities Reserve Balance 9/30/11 $ Advertising and Marketing Advertising and marketing costs are expensed as incurred. Advertising expenses for the three and nine months ended September 30, 2011 were $73,583 and $273,276, respectively. Shipping and Handling Costs Freight billed to customers is recorded as sales revenue and the related freight costs as cost of sales. 7 Customer Concentrations One customer accounted for approximately $2,048,000 or 36% of net sales for the quarter ended September 30, 2011.One customer accounted for approximately $4,275,000 or 31% of net sales for the nine months ended September 30, 2011.All transactions are conducted in United States Dollars and therefore there are no transaction gains or losses incurred on transactions with foreign customers. Supplier Concentrations Two suppliers, who are located overseas, accounted for approximately 79% and 82% of total purchases for the three and nine months ended September 30, 2011, respectively. All transactions are conducted in United States Dollars and therefore there are no transaction gains or losses incurred on transactions with foreign suppliers. Earnings (Loss) Per Share The Company utilizes FASB ASC 260, “Earnings per Share.” Basic income (loss) per share is computed by dividing income (loss) available to common shareholders by the weighted-average number of common shares outstanding. Diluted income (loss) per share is computed similar to basic income (loss) per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Common equivalent shares are excluded from the computation if their effect is anti-dilutive. The following potential common shares have been excluded from the computation of diluted net loss per share for the periods presented where the effect would have been anti-dilutive: Quarter Ended September 30, Options outstanding under the Company’s stock option plans Common Stock Warrants Income Taxes The Company adopted the provisions of FASB ASC 740 effective January 1, 2007. The implementation of FASB ASC 740 has not caused the Company to recognize any changes in its identified tax positions. Interest and penalties associated with unrecognized tax benefits would be classified as additional income taxes in the statement of operations. Income taxes are provided for the tax effects of the transactions reported in the financial statements and consist of taxes currently due plus deferred taxes related primarily to the difference between the basis of the allowance for doubtful accounts, accumulated depreciation and amortization, accrued payroll and net operating loss carryforwards for financial and income tax reporting. The deferred tax assets and liabilities represent the future tax return consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. Deferred tax assets and liabilities are reflected at income tax rates applicable to the period in which the deferred tax assets or liabilities are expected to be realized or settled. As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. If it is more likely than not that some portion or all of a deferred tax asset will not be realized, a valuation allowance is recognized. 8 The components of the provision for income taxes for the nine months ended September 30, 2011and 2010 were $123,950 and $1,328, respectively, for the current state provisions.The current quarter’s tax provision is comprised of $32,000 for the current year’s state provision.The provision for income taxes for the quarter ended September 30, 2010 was ($38) for state provisions.There was no state deferred and federal tax provision for the current year.Due to its history of net losses, the Company has provided a valuation allowance in full on its net deferred tax assets in accordance with FASB ASC 740 and in light of the uncertainty regarding ultimate realization of the net deferred tax assets. Use of Estimates The preparation of financial statements requires management to make a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Significant estimates and assumptions made by management are used for, but not limited to, the allowance for doubtful accounts, inventory obsolescence, allowance for returns and the estimated useful lives of long-lived assets. Fair Value of Financial Instruments The fair value of the Company’s financial instruments is determined by using available market information and appropriate valuation methodologies. The Company’s principal financial instruments are cash, accounts receivable, accounts payable and short term line of credit debt. At September 30, 2011 and December 31, 2010, cash, accounts receivable, accounts payable and short term line of credit debt, due to their short maturities, and liquidity, are carried at amounts which reasonably approximate fair value. The Company measures the fair value of its financial instruments using the procedures set forth below for all assets and liabilities measured at fair value that were previously carried at fair value pursuant to other accounting guidelines. Under FASB ASC 820, “Fair Value Measurements” fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. FASB ASC 820 establishes a three-level hierarchy for disclosure to show the extent and level of judgment used to estimate fair value measurements. Level 1—Uses unadjusted quoted prices that are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2—Uses inputs, other than Level 1, that are either directly or indirectly observable as of the reporting date through correlation with market data, including quoted prices for similar assets and liabilities in active markets and quoted prices in markets that are not active. Level 2 also includes assets and liabilities that are valued using models or other pricing methodologies that do not require significant judgment since the input assumptions used in the models, such as interest rates and volatility factors, are corroborated by readily observable data. Instruments in this category include non-exchange-traded derivatives, including interest rate swaps. Level 3—Uses inputs that are unobservable and are supported by little or no market activity and reflect the use of significant management judgment. These values are generally determined using pricing models for which the assumptions utilize management’s estimates of market participant assumptions. 9 The table below sets forth our financial assets and liabilities that were accounted for at fair value as of September 30, 2011 and December 31, 2010. The table does not include cash on hand or assets and liabilities that are measured at historical cost or any basis other than fair value. September 30, 2011 December 31, 2010 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Item measured at fair value on a recurring basis: None $
